           CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 1 of 59
                                                                        20-cv-2234 PJS/LIB



                      TTNITED STATES DISTRICI COT'RT
                     FOB TTIE DIS1RICT OF MINNESOIA
                 Fifth Division - Case Number 20'cv'

TDoy     K. Schefler,

         Plaintiff,
:

Y.

City of Nisgwa,

    Gbaig Taylor,
                                                    *EgKl$tr
In his individual capacity                              0s1 2?
                                                                 2020
for actions under color of law
.as City of Nisswa's Chief cif Police,
!
    Conner Collette,
                                                     *sur$"ff"t'9"*
    In his individual capacity
    for actions under color of law
    as a City of Nisswa Police Officer,
          Defendants.
                 COMPLAIT{T - IBIAL BY JT'RY DEMAIIDED

                                II{TRODUSTION

         Following a copious amount of police misconduct within the City

    of Nisswa under the supenrision, leadership, and tutelage of Chief Craig

    Taylor coupled with the highly publicly unpopular enforcement of the

lstate's Towards Zero Deaths QZD on Highway 371 within Nisswa,

    there began political infighting between Nisswa Mayor Fred Heidmann,

    members of the council and Chief Taylor.
                                                                        mm'iEEJ D
                                                                          2? zuzu
                                                                         0c1
                                         -1-
                                                                        otit-$$Y-'wt'
        CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 2 of 59




      From on'duty drunken officers to sexual escapades, political cover-

ups ensued and finally the drama publicly coalesced on 0812912020 with

the arrest on 371 of the Mayor for disorderly conduct and obstruction of

justice by a Nisswa and Pequot Lakes Police Officer. (tS-Cn-20-2969

Crow Wins)


      Shortly after, Chief Taylor, despite not being the charging agency,

edited the bodycam footage of the arrest to ensure the Mayor appeared

as poorly as possible to the public and then leaked the video to the

media in hopes to unfairly and maliciously damage the Mayor before his

upcoming election as he has been stacking the deck in the council with

friends and fellow officers.

     The media did what they do best, enllamed the public as Taylor

had planned. Taylor has been playing the media since at least 2018

where he hides behind data privacy laws while leaking private data to

the media knowing it will be impossible for the public to have access to

anything other than Taylor's nanatives.

     Knowing the video was edited by the Chief, a few politically

ambitious council members such as John Ryan (a former Pequot Lakes

Police officer) who is running for the mayor's position, on oglo4l2ozo,

                                    -2-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 3 of 59




held a Special Council Meeting to address the Mayor's conduct during

the arrest.

     Plaintiff saw a notice on YouTube of the incident and instantly

knew what was going on after seeing Nisswa and Pequot were involved

on 371 as he had been warned 3 years ago when he moved to the area to

be very cautious driving there.


     Plaintiff then decided to exercise his l"t Amendment right and

duty and attended a "Special" Nisswa City Council Meeting to address

the mayor's conduct (The Hearing ignored the context and pretext of the

incident itselO. Since then, he has been retaliated against by the

council, Chief Taylor, Officer Conner Collette, others, and this

retaliation was even spread by Taylor to the Crow Wing County

Sheriffs Department where Plaintiff has suffered further retaliation in

Taylor's scorched earth crusade to rid any criticism of him.

     Plaintiff now sues for claims of False Imprisonment, Defamation,

l"t Amendment Retaliation, 4tt' Amendment unlawful seizure, f 8 U.S.

Code 52724'Drivers Privacy Protection Act (DDPA), MN Government

Data Practices Act and Intrusion Upon Seclusion.



                                     3-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 4 of 59




                     INDTVIDUATS AT{D PARTIES

l.   Plaintiff Trov K. Scheffler (Scheffler) is an adult man domiciled at

26359 Shandy Trail, Merrifield, MN 56465.


2.   The City of Nisswa (Nisswa) is an incorporated municipal entity

and political subdivision located within Crow Wing County, Minnesota

having a city hall located at 5442 City Hall St, Nisswa, MN 56468.

3. Craig Taylor (Taylor) is a         Minnesota licensed peace officer

employed by the City of Nisswa as Chief of Police.


4.   Conner Collette (Collette)    is a Minnesota licensed peace officer
employed by the City of Nisswa as Patrol Officer.


5.   Scheffler sues Taylor and Collette in their individual capacities for

actions under color of law. as set forth below.


                     JT'RISDIOTION AI.ID \IE[\IT'E

6.   Scheffler states claims that constitute federal questions under 28

U.S.C. 51331 and 18 U.S. Code 52724.

7.   Scheffler states supplemental claims under Minnesota law under

23 U.S.C. $1367.



                                    - 4-
        CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 5 of 59




8.    Mr. Scheffler lays venue and this division in accordance with 28
U.S.C. S1391 and LR D. Minn. 83.11 because the substantial number of

events grving rise to this lawsuit took place      in Crow Wing     County,

Minnesota.

                                  x'Acls

9.    On or about 0910312020, Plaintiff became privy by social media

notification of an incident which occurred on O8l29l2O2O.

10.   In said notification was a news release by Lakeland PBS.

https ://www. youtube.com/watch?v=EMD nbzCJ m 5k


11.   Being Nisswa is within a few minutes of Plaintiffs home, his

curiosity was piqued.

12.   Upon viewing the video, Plaintiff immediately concluded the

incident happened on State Highway 371.

13.   This fact was vely relevant to Plaintiff as not only has he been

warned from the point of moving into the area 3 years prior, but has

witnessed copious amounts of police lying in wait to issue petty traffic

citations to motorists.




                                    -5-
           CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 6 of 59




14.      While continuing to view the video, Plaintiff was shown Mayor

Fred Heidmann (Heidmann) on foot approaching a Nisswa officer

during a traffic stop well within the shoulder area of the roadway.

15. Up to this point, Plaintiff had never known of or who Fred
Heidmann was.

f   6.   Said officer, while using a fully marked Nisswa police vehicle, was

outside the city limits of Nisswa along with a Pequot Lakes officer and

fully marked vehicle outside the city limits of Pequot Lakes.

17. Heidmann        inquired to his officer and employee, why a Nisswa

officer and vehicle were outside Nisswa.

18. The Nisswa officer responded, "We're stopping cars, I don't know
wh]r we're stopping him"...


19.      Heidmann then stated that, which is fact, the officers emptying

the stopped vehicles contents onto the road and Heidmann.

20.      The officers smugly responded that if Heidmann doesn't like what

they're doing, he can talk to their TZD coordinator.




                                       -6-
        CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 7 of 59




2L.   Plaintiff discovered personally this is a fruitless endeavor as he

reached out to the TZD program coordinators, Tom Nixon and Kristine

Hernandez on 09/1 112020 via email and was ignored by both.

22. That TZD is a state "grant" shell game program in which police
unions pushed its creation that pays officers time and half while

misusing municipal tax payers' equipment such as duty gear and patrol

vehicles while outside their uniformed and marked jurisdictions.

23.   Publicly,TZD is highly unpopular and senzes as a means to hustle

money from state taxpayers to then redistribute to local municipalities,

to then shake down local taxpayers through the issuance of no quarter

petty citations for seatbelts while operating on a quota system all the

while the same tax payers are losing jobs and businesses while

shoveling money towards police to exercise enforcement of petty

offenses that there is no outcrv for.


24. That under information     and belief that departments are using the

money fraudulently by using the grant to add an officer to perform

program directives to instead subsidize a patrol officer who would

otherwise be on dutv.
           CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 8 of 59




25.      That the video shows Nisswa Officer Matthew Thompson directing

Heidmann to back away a bit and Heidmann in fact leaves the scene

after exchanging a few expletives.

26. It was later discovered      that Taylor had edited the full body

camera footage to make the incident look worse that it was and was the

one who leaked the video to the media.


27   .   Plaintiff later discovered and under information and belief that

the officers stopped the initial vehicle for unlawful tint with no device to

test the tint making the stop and search itself likely unlawful.

28.      Heidmann was ultimately arrested as shown from a third party

Tik Tok video where one of the car's occupants videoing clearly stated

he didn't want Heidmann arrested.


29.      Plaintiff concluded that Heidmann could not have been

obstructing his own employee outside Nisswa and         it is clearly
established law that you can't be disorderly to an officer without using

"fighting words" which Heidmann never did in the video.




                                        -8-
        CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 9 of 59




30.   On 09/0412020 at 4PM, Nisswa held a special council meeting to

discuss Heidmann's conduct from the arresti Gary Johnson being mayor

pro tem.


31.   Upon approaching city hall, Plaintiff noticed about 15 uniformed

offrcers from Pequot Lakes, Nisswa, State Patrol, Lake Shore, Cross

Lake, and the Crow Wing Sheriff all using city vehicles and equipment

outside their jurisdictions.


32. During the hearing, Gary Johnson spoke first. 'In his self'
righteous monologue, he used hysterics and hyperbole to demand

Heidmann step down as mayor.

33.   Next Councilman to speak was Don Jacobson, Jacobson began by

stating that in this country we are considered innocent until proven

guilty and then hypocritically imputes guilt to Heidmann for failing to

appear. He followed by demanding Heidmann's resignation basing it on

hyperbole and baseless assertions. He followed by claiming the mayor's

actions seriously damaged the city's reputationi a simple Google search

easily shows that'the police and council have been the ones damaging

the city.



                                     -9-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 10 of 59




34.   Councilman Mike Hoff spoke next and gave praise to the officers

involved and also asked Heidmann to resign due to alleged childish

behavior for months.

35.   Councilman John Ryan (a former Pequot'Lakes Police Officer)

began by expressing his sycophantic rhetoric about the police. He then

wraps up with a diatribe of assertions of what could have happened

during the Heidmann arrest. He demanded that Heidmann apologize

to every police officer in the uhiverse. He then gave some bizarre

scenario of stopping videos in random traffic stops to assume the cop

gets shot every time.


36.   Plaintiff arrived to the podium to speak to the council at 38:50 of

their video posted on the Nisswa City Page.



37.   Plaintiff accused the council and police of using this to their

political advantage and in the dog and pony show of a council meeting

that all the officers armed and uniformed outside their jurisdiction

while on duty was not only an inexcusable use of force by executive

branch officials dogpiling on a legislative official, but was an extreme




                                     r0-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 11 of 59




misuse of taxpayer funds as those municipalities expect their police to

patrol their communities.

38.   Plaintiff directly called out all the on'duty offi ers wasting

taxpayer funds being at the council meeting purely to impose, meddle

and show force against the mayor while leaving their jurisdictions

unprotected.


39.   Immediately after Plaintiff left the council chambers, Taylor took

the microphone and claimed that "only one offrcer is on duty'' out of the

approximately 15 present uniformed officers. This was a wanton lie as

Pequot Lakes themselves had at least 2 officers on duty along with the

Chief of Pequot Lakes and Nisswa had 2 officers on duty (Szymanski

and Thompsod.

40.   Next a woman came up to the podium and referenced Plaintiff, at

this time Councilman Gary Johnson (Johnson) interrupted and said

while sporting a smug grin, "He left, shocking' implying Plaintiffran

away as a coward.

4r.   Shortly thereafter, Captain Joseph Meyer (Meyed approached the

podium stating that he works for Crow Wing County Sheriff. He stated



                                     1l
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 12 of 59




that he appeared not as a citizen, but rather a representative of the

Sheriff. He too wanted Heidmann to resign.

42.   Pequot Lakes chief Eric Klang (ttre charging agency in the

Heidmann anest) approached the podium and thanked those who

appeared to show their support'for the police and remained neutral

with regard to the rest of the situation.

43.   Later, immediately after the meeting, Plaintiff had a discussion

with Klang with regard to at least two uniformed police offrcers from

Pequot Lakes being on duty, being paid, using city vehicles, while at a

Nisswa Council meeting.

44.   Klang admitted that the two officers were indeed being paid to be

there and on dutyi putting the lie to Taylor claiming only one offrcer

was on duty.


45.   Maggr Wentler (Wentler), deputy clerk of Nisswa approached the

podium and without providing any detail or support asserted that

Heidmann bullies her and she needs protection.

46.   Under information and belief, Wentler was involved with other

clerks of Cross Lake, Lake Shore, and pequot Lakes, in sharing



                                    t2-
           CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 13 of 59




    different MNGDPA demands made by Plaintiff to the cities
I




    independently in what can only be an attempt at metaphorically firing
I




    up the shredders. At this time, Plaintiff awaits the actual email chain

    which could implicate others involved.

    47. The council ended with maiiciously censuring Heidmann         and

    removing him from all committee posts.

    48.   Within minutes of the conclusion of the meeting, at 05:17PM,

    Taylor went to his office and used equipment and his publicly untrusted

    security clearance to unlawfully, illegally, and criminally access

    Plaintiffs personal data in violation of the DPPA.

    49. That Taylor was intimately     alvare of the DPPA and approved as

    "Mandatory Policy'' controls concerning private data access as

    referenced in the department's police policy manual Section 5.


    50. That the Council latest adaptation to the policy manual was on in
    August   2O2O   and Taylor violated that pohcy within a month.

    51. That this access was made with willful disregard of the law,
    maliciously, wantonly, and in retaliation to Plaintiffs Constitutionally




                                        - lQ.
                                          IU

                                                                                    I

                                                                                    I
                                                                               tj
         CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 14 of 59




protected l"t Amendment rights expressed by Plaintiffat the 09/0412020

council meeting.

52. On 09/0512020, Plaintiff     viewed the council meeting via Nisswa's

YouTube page.


53.     Plaintiff noticed the snide comment made by Johnson implying

Plaintiff was a coward. Plaintiff took offense with the comment in its

own right, but more so being made at a special meeting to self'

righteously, hypocritically berate, and judge Heidmann's "Lack of

Professionalism" and Johnson's retaliatory and chilling nature of his

comment to the l"t Amendment.


54.     This was the first retaliatorv action made after Plaintiff exercised

his l.t Amendment right.

55.     On the same day Plaintiff telephoned Johnson to discuss his

disparaging comment and left him a voicemail. He never returned the

call.

56.     Plaintiff went to Johnson's home to discuss it as men, Jqhnson

failed to answer his door.




                                     -t4-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 15 of 59




57.   Plaintiff again looked at the council meeting video and noticed    a

woman berating Plaintiff and leaving numerous vile messages aimed at

him and anyone who agreed with what the Plaintiff stated in the

meeting.

58.   Plaintiff quickly identified the woman   as Angela Sherack, wife   of

local DNR Game Warden Lt. Chad Sherack.


59. After noticing Mrs. Sherack that Plaintiff was aware of her
husband's official position and didn't appreciate the retaliation, she

quickly scrubbed all her comments and locked her social media account.

60.   On 09/0712020, Plaintiff traveled to Nisswa City Hall and spoke

alone with Taylor.


61.   The main take'aways of the meeting were that he was willing to

commit a misdemeanor by removing his face mask; that he would not

enforce Executive Order 20'8f against government violatorsi that he

stated he was hostile to MNGDPA requestsi that he flat out lied to the

Plaintiff with regard to asking "every" officer present at the OglO4l2O2O

meeting if they were on duty and that only one Nisswa offrcer was.




                                   -15-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 16 of 59




62. Klang's admission     along with public disclosure shows at least two

Pequot Lakes officers, along with others, as Taylor knew, were on duty

and present.


63.   That public disclosures prove that two Nisswa officers, on-duty,

were present, Szymanski and Thompson.

64.   That Taylor, as MNGDPA designee, again lied to the public

concerning the number of officers on duty as both Pequot Lakes and

Nisswa later admitted that both cities had two officers at the

0910412020   meeting getting paid and on dutyi equaling at least four paid

officers on duty'Not just one.

65.   That lying as a Chief of Police and as a designee tasked with duty

of government transparency is a gross breach of public trust.

66.   That Cross Lake and Lake Shore refuse to honor state law under

Plaintiffs MNGDPA demand for disclosure of their officers present on

Ogl04l2o20 and on-duty with city patrol vehicles witnessed and

photographed by Plaintiff.


67.   On 09/08/2020, while travelling on Highway 371, Officer Collette

was on'duty patrolling in a fully marked Nisswa Patrol Car.



                                     16-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 17 of 59




68.   Prior, Taylor had put the word out to his officers that Plaintiff was

anti'police and had some sort of agenda so as to justify his officers to

harass Plaintiff if he was seen.

69.   While travelling southeast bound on Hillcrest Drive to enter onto

Hwy 371, Plaintiff noticed Collette who was in fact familiar with

Plaintiff and his vehicle due to Taylor's instruction and that Collette

had also attended the meeting on 09/0412020.


70.   As Plaintiff approached Collette's vehicle, he placed his car in

park while knowingly obstructing the lane of traffic Plaintiff was

traveling in.

71.   Collette then exited his vehicle intentionally positioning it to

prevent Plaintiff to freely travel from his bounded position.

72.   Collette knew that there was a substantial certainty that Plaintiff

would be imprisoned in this position.

73. That Collette approached Plaintiff in full uniform while having his
hand on his gun in an intimidating fashion.


74.   Wishing to immediately leave his imprisonment, Plaintiff notilied

Collette that he was unlawfully blocking traffic @laintifO.


                                     L7-
           CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 18 of 59




75. Collette then began to accuse and interrogate Plaintiff as to
following him and was "curious" what Plaintiffs "issue" was.

76.   Plaintiff informed Collette he was not free to leave without

breaking traffic laws and placing himself in significant danger by

entering an oncoming lane of traffic which also would be unlawful at

the intersection of 371.

77.   After numerous demands and instructions that the actions of

Collette were unlawful in his stop of Plaintiff, Collette finally conceded

that he would move his car after he felt his intimidation tactics were

failing.

78.   Collette claimed that although he has "parked" in a lane of traffic

at that spot for "years", he has "never had an issue".

79.   Collette has only been an officer for little over one year.

80.   On 09/08/2020, among other requests, Plaintiff made an

MNGDPA demand to the Clerk and Chief of Nisswa as responsible

authorities stating, "...please disclose the body cam, squad camera, or

any other note, report, or recording held by the City of Nisswa involved

in the arrest of Mayor Heidmann and the stop of the individuals which


                                         18-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 19 of 59




was the underlying cause of his intervention. Please disclose the

recording system used by your patrol vehicles and body cameras such as

ICOP etc."


81.   To date, Nisswa has failed to respond with this data or provide

just cause to refrain from its release or any portion thereof. (Taylor had

already leaked much of the bodycam footage he edited to the press to

paint the narrative he wanted making the data public)

82. That Nisswa is neither the Prosecuting authority, charging
agency, nor did the Heidmann incident happen within the boundaries of

Nisswa.


83.   That on 09/0812020, Plaintiff received a phone call from "Haley"

from the Crow Wing County Sheriffs Department to notify Plaintiff

that Sheriff Scott Goddard was cancelling that day's meeting that

Plaintiff had scheduled with him prior to the   0910412020   council

meeting and Goddard would be calling back.

84.   That Plaintiff intended to speak with Goddard concerning the

inevitable eviction and foreclosure proceedings to be had as a result of




                                     19-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 20 of 59




the government destroying countless citizen's livelihoods and futures

under the pretext of Covid-l9.

85.   That Plaintiff was interested in discovering if Goddard would be

enforcing the'confiscation of property and the expulsion of citizens on

behalf of the government who caused the catastrophic and hysterical

response in the frrst place.


86.   That Goddard initially refused to call Plaintiff back as "Haley"

promised.


87. That only after over a week passed and numerous visits to the
Sheriffs Department where each employee was never aware of where

Goddard was other than not at the department and numerous phone

calls did Goddard muster the courage, decency, and courtesy to contact

Plaintiff on 09/16/2020 as he realized Plaintiff was not going to easily be

deterred from standing up for Plaintiffs fellow citizens.

88.   That in this conversation, without knowing at all what Plaintiff

initially scheduled the meeting for, Goddard informed Plaintiff that he

would not be meeting with him because they would not "see eye to eye"




                                   -20-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 21 of 59




89.   That Goddard informed Plaintiff that this was due to him

retaliating against Plaintiff exercising his l"t Amendment at the

Ogt04t2}20 council meeting. Goddard's attitude was also due to

defamatory comments Taylor made to his friend Capt. Joseph Meyer of

the Crow Wing Sheriffs Department who in turn spread them to

Goddard.


90.   Plaintiff later discovered Goddard and Crow Wing County too had

trampled on Plaintiffs privacy by willfully, wantonly, maliciously, and

unlawfully violating the DPPA on 09/07l2O2O by intruding upon

Plaintiffs private data.

91.   That on 09/10/ 2O2O,Plaintiff noticed, as usual, a Nisswa patrol

car sitting on the side of 371.

92. Plaintiff approached the vehicle as it was parked blocking a
private drive that had a sign stating "No Trespassing'.

93.   Plaintiff noticed Nisswa Police Sergeant Todd Szymanski inside

the vehicle.

94. As Szymanski noticed Plaintiff,    he refused to acknowledge

Plaintiff and had his window up.


                                   -2t-
          CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 22 of 59




95.      As Plaintiff attempted to express a grievance to Szymanski as to

his blocking a private drive, he refused to even look at Plaintiff.

96.      That Szymanski was instructed by Taylor to be hostile, degrading,

unresponsive to communications which would include emergencies, to

Plaintiff in particular more so than general contempt towards the public

in an effort to deprive Plaintiff of equal protection in further retaliation

to Plaintiffs exercise of his l"t Amendment on 0gl04l2)2}.

97   .   That on 09/16/2020. Plaintiff attended the Nisswa Citv Council

regular meeting

98.      Plaintiff spoke at the meeting which he expressed his grievance

against the council at large and against Gary Johnson specifically with

regard his public disparagement of Plaintiff after he left the 09/0412020

meeting.


99.      That Mr. Johnson publicly stated that he was "out of line" and

half-heartedly apologized followed with some idiosyncratic comment

about how opinions are what make the USA great.

100. That during said meeting Plaintiff noticed the council of numerous

incidents of police misconduct including Taylor's request of Plaintiff to


                                      -22-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 23 of 59




acquiesce to him committing a misdemeanor, his dishonesty of there

being only one officer on duty at the 0910412020 meeting, Taylor's

double standard of law enforcement when      it involves fellow government
workers, and the incident with Collette.

101. That Plaintiff expressed his first amendment right, including

directly criticizing Councilman Don Jacobson, who was witnessed

gallivanting around City Hall with brazen disregard to EO'81 and

Plaintiff noticed the council of the Collette incident.

L02. That in said meeting another citizen question Johnson as to the

evidence relied upon for calling the special meeting on 09/0412020 to

discuss the prior conduct of Heidmann.


103. Johnson admitted that the council exclusively relied on the

incomplete bodycam YouTube videos and statements from Taylor to

enact punitive measures against Heidmann.

104. That later Johnson publicly admitted the whole bodycam footage

of the Heidmann incident was not expressed in the YouTube videos, the

council had not seen the entire footage, that the council was aware the

entire bodycam was selectively edited before it was released to the



                                    -23-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 24 of 59




media, and that he assumed that Taylor was the one that edited and

released the footage to the media.

105. That in fact Taylor did selectively edit the footage and release it to

the media in an effort to smear Heidmann and unfairlv affect his

chances of re'election.


106. That in fact the current Prosecutor in the Heidmann matter, Crow

Wing County Attorney Don Ryan, who is also refusing to release the

entire footage or even the police narrative report of the matter to the

public is the brother of the Nisswa City Council mayoral candidate John

Ryan (a former Pequot Lakes Police Officer).


107. That the council, Taylor, the.Ryan's, along with select Nisswa

employees are actively, unlawfully, and unfairly attempting a coup to

remove the mayor through smear campaigns, coverups, and election

interference.

108. That upon Plaintiffs questioning as to why Johnson is

participating in the coverup and smear campaign, he publicly stated

that "I don't need to answer that and I'm not going to answer that".




                                     24-
         CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 25 of 59




109. Johnson was intentionally and maliciously covering up a motion

he in fact made in 2013 to terminate Taylor's employment.


110. That following The Mayor, Heidmann himself, speaking as a

citizen and exposing numerous issues with the police department, the

council feigned ignorance at the meeting of the continual issues.

111. That Plaintiff discovered during the meeting that in June 2020,

following social media posts made by Heidmann, that the council called

a special meeting in which Heidmann was not present to discuss actions

against the mayor concerning the posts.

rr2. In the meeting the council voted to have Jenny Max, City
Administrator, draft a council code of conduct.

113. Due to this being meant by the council as yet another smear

attempt, moral grandstanding, and lip senrice to the community,

despite having the draft conduct policy, failed to enact   it until
LOl2ll2O20 following Plaintiff criticizing them as hypocrites for stalling

on it.




                                     -25-
        CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 26 of 59




114. That the council addressed and approved updates to the

MNGDPA showing they are well aware the law existsi still refusing to

follow it by releasing the aforementioned data request.

115. That on0912212020, during a town hall held at the Nisswa

Community Center for the Nisswa election, a flyer was distributed on

behalf of John Ryan disparaging Heidmann and Plaintiff, going as far

as to claim   Plaintiff was a "peach" and a "clown"i with no support other

than referring to "Google" for proof.

116. That by instead Googling Nisswa Police, one can find actual

relevant data concerning the constant drama and misconduct of officers

from sexual misconduct being covered up by the Chief and his own

involvement, to police sergeants feeling under Taylor's leadership       it
would be appropriate to perform police duties, including driving squads

and carrying guns, while drunk.

II7.   That on 10/1312020, while attending the Crow Wing County Board

meeting, Plaintiff was unlawfully threatened by Crow Wing Sheriff

Captain Joseph Meyer, close friend of Taylor.




                                     -26-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 27 of 59




118. Following the meeting outside the board room, in front of Dan

Ryan, Meyer claimed that everyone (police) knows that Plaintiff has an

"agenda" and that Plaintiff has been travelling through Pequot Lakes

and Nisswa giving the "finger" to officers for "months" and had "proof'.

119. This statement is untrue and defamatorv.

L2O. To date, following an MNGDPA demand to disclose this "proof',

Crow Wing County through Sheriff Goddard has failed to provide

anything.

L2L. Meyer was told this falsehood by Taylor as they play in a music

band together and are considered by many as "best friends".

L22. That Taylor has spread this falsehood to law enforcement and

others throughout the county of Crow Wing and possibly elsewhere.

123. This falsehood serves only to harm Plaintiffs reputation and lower

the standing of Plaintiff within the community.

I24. That this falsehood spread by Taylor instills great anxiety that
others, as many already have, in the law enforcement community          will
retaliate against Plaintiff due to reliance on this falsehood.




                                    -27-
         CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 28 of 59




L25. That Taylor intended to spread this falsehood to lower Plaintiffs

standing in the community and provoke retaliation, coupled with his

unlawful access to Plaintiffs personal information, such that he and

others   will act on the ill'gotten knowledge where Plaintiff lives and the
vehicles he drivesi as already happened in the Collette incident.

126. That prior to l0/1512020, Plaintiff had made the City of Nisswa

aware of all the misconduct, terror, and unlawful acts of Taylor in

numerous meetings with the City Administrator and emails, many of

which were forwarded to the entire council.

I27. That prior to 10/1512020, Plaintiff made Nisswa aware of the same
via email which manv were forwarded onto the council.

L28. That on 10/1512020 by request from Heidmann, the council held a

special session.

129. During this hearing, Heidmann was trying to convince the council

and public that there is a demonstrable need for a third'party

investigation of Taylor and the Nisswa Police Department.




                                       28-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 29 of 59




130. In Heidmann's efforts, he posited a question to Councilman

Johnson, who was the only member present in 2013, to discuss serious

misconduct by Taylor during that year.


131. Acting as a member of the cabal to continue the coup against the

mayor, the ambitious mayor hopeful Councilman John Ryan (former

police offrcer) ran cover for both Johnson and Taylor to prohibit

discussion by objecting to the questioning.

132. To continue the coverup, the council voted to sustain the

objection.


133. In fact, Johnson in August 2013 made motion to terminate Taylor

for gross misconduct (Including,marriage infidelity, abuse of the public,

and abuse of Nisswa employees) with the council finally voting to

extend a severance package which included nearly $100,000 during a

temporary suspension of Taylor.

134. Taylor brought in the union and Nisswa ultimately folded.

135. Shortly thereafter, Johnson made a public apolory and has been

serving Taylor's interests since.




                                    -29-
         CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 30 of 59




136. Under information and beliel the rest of the council at that time

left serving Nisswa as the City was a lost causei a number other city

employees have also left due to the dysfunction.


I37   . Immediately following the council's motions, Councilman Hoff lied
to the public of being completely unaware that there was any conduct

alleged by any citizen's with regard to Taylor.

138. Hoff was made privy to an email sent by Plaintiffon       1010612020   to

Nisswa and the entire council explaining in excruciating detail the

happenings on and following 0910412020 and included prima facie proof

of the DPPA violation.


139. Councilman Don Jacobson, also privy to the email(s) placed

Heidmann in an awkward position feigning ignorance of the complaints

made by Plaintiff asking Heidmann for proof of "any" misconduct by

Taylor and the department when he himself had plenty.

140. That the council's complete disregard to Plaintiffs experience of

Taylor's misconduct and their wanton response to conceal Taylor's

misconduct shows not only that Nisswa policy and procedure is




                                     -30-
        CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 31 of 59




unenforced and meaningless, but Tayloy's miSconduct also condoned by

the City of Nisswa.

I4l.   That trivializing Plaintiffs (and other's) experiences from the

continued gross misconduct to the point of denying it even exists proves

that the Plaintiff and public have no redress through the City of

Nisswa.

142. That Plaintiff reasonably believes that Taylor will continue his

invasion, harassment, and retaliation against Plaintiff due to the willful

inaction and acquiescence of Nisswa.

143. That in regular dog'piling fashion, Johnson interjected accusing

Heidmann of falsely asserting the council is aware of any police

misconducti Johnson's statement was a complete lie as Johnson himself

is aware of gross misconduct by Taylor and the department as far back

as 2013'Johnson even boldly asserted nothing has been in front of him

since he began as a council member along with the prima facie proof of

misconduct Plaintiff had supplied the council and city.

144. Despite ample abuse and misconduct by Taylor and other officers,

the council unanimouslv voted to denv Heidmann's motion to seek a



                                    '31
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 32 of 59




third party through the League of Minnesota Cities to investigate the

chronic and rampant gross misconduct by Taylor and the numerous

officers under his leadership.

145. Following the failed motion by Heidmann, Jacobson

disingenuously moved to deny the Mayor's request for investigation due

to there being "no" evidence ever presented to substantiate any of the

Mayor's claimsi the motion was unanimous.

146. That the entire council denying any knowledge of police

misconduct or complaints thereof trivializes the knowledge of the

foundation of this action and the acquiescence of Nisswa towards the

misconduct Plaintiff previously reported to Nisswa and its council and

wanton disregard to the rights of the Plaintiff and in fact the public.

147. That on 10/1612020, Plaintiff met at Nisswa City Hall with City

Administrator Jenny Max, City Attorney Tom Pearson, and Mayor Fred

Heidmann.

148. Plaintiff spoke in depth of the actionable conduct in this complaint

with particular emphasis on how egregious the DPPA violation by

Taylor and Nisswa was.



                                   -32-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 33 of 59




I4g. That Plaintiff stated that   he was certain that Nisswa had a duty

to report the violation to the Minnesota Bureau of Criminal

Apprehension (BCA.

150. That Nisswa Police Department Policies and Procedures Section

5(DG) acknowledges that Nisswa has made a "LIser Agreement" with

the BCA.

151. That this user agreement is otherwise known as the "State of

Minnesota Joint Powers Agreement".

I52. Said agreement's Par.9.l establishes    a duty to report to the BCA

any violations of unlawfully accessing personal data.


153. From Plaintiffs notice to Nisswa and its council on    1010612020,   to

date, no employee or designee has reported the violation and instead

are intentionally hiding the violation from the BCA to protect Taylor

with wanton disregard to the law and protection of the public and

private data.

t54. That on 1.0/2112020, Plaintiff attended the regular   scheduled

Nisswa Council meeting.
         CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 34 of 59




155. On that day's public agenda, Nisswa had scheduled a vote on

Agenda E. 9. "Consideration of closed session at end of meeting

pursuant to MN Statutes 13D.05 subd. 3(b)-Attorney'Client Privilege

Threatened Litigation (Council Action'Motion)

156. That E. 9. was concerning the issues raised by Plaintiff to City

administration, council, and City Attorneyi including but not limited to

the DPPA violation.

L57   . Plaintiff again spoke in exercise of his l"t amendment right to
express not only a personal grievance, but also notice the public of the

malfeasance of Nisswa.


158. But for Plaintiff exercising his right, Nisswa City Attorney Tom

Pearson recommended the council cancel the vote on 8.9. as       it was clear

to him and the council that as Nisswa had been doing since at least

2013, they were not going to be able to conceal their misdeeds from the

public or even address transgressions by Taylor against the public.

159. The council voted unanimously to cancel consideration of the

closed session in retaliation of Plaintiff exercising his l"t Amendment

right.



                                       34
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 35 of 59




160. That by the actions of both Nisswa, its City Attorney Tom Pearson

of Gammello-Pearson Attorneys at Law, and its council, they manifest

their intent to be complicit in not only the federal and state privacy

crimes committed by Taylor's unlawful access of Plaintiffs private data,

but also the concealment of those crimes.

161. That Plaintiff finally concluded that to be made whole and also

perform his civic obligation to keep the underlying causes of action in

this instant complaint public, that he would need to proceed with this

instant lawsuit.

162. The council voted to approve Agenda ltem F.1. "City Council Code

of Conduct Policy" as further lip'service to the public as they made     it
clear in the meeting that they didn't need to sign it or were necessarily

obligated to follow it.

163. When asked by Plaintiffif any intended to sign the document,

they refused to answer.

164. That Nisswa continually exercises clear evidence that they are

uninterested in enforcing existing policy, changing policy, adding to




                                    35-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 36 of 59




policy, or even following policy in relation to each and every claim

brought in this instant suit and generally.

165. That following Plaintiffs accusations exposing the misconduct of

Taylor and the Nisswa Police, former Nisswa Councilman Lenny

Hodgson, who resigned from the council in 2013 after the failure to

remove Taylor, spoke.


166. Hodgson was replaced in 2013 by appointment of Crow Wing

Sheriff Capt. Joseph Meyer as councilmember and was assigned as

"liaison" to Taylori this while the council was fully aware the two were

personal friends.


167. Hodgson validated the assertions made by Plaintiff, stating that

he was on the council during "some of the incidents" and misconduct

Plaintiff noticed the public via addressing the council, proving the

council is invested in concealing the misconduct concluding, "It is just

amazing to me, how you (Plaintif0 can know so much (of the incidents

surrounding 2013)..."

168. Hodgson stated, "f remember this, some of this from years ago,

and uh, the names have been changed (of the council members), but the



                                   -36-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 37 of 59




behaviors haven't necessarily been changed (dysfunction within the

council)".

169. That around the same period Hodgson resigned over the Taylor

matter, so too did the City Attorney Clyde Ahlquist, Councilman and

Mayor Harold Kraus, Councilwoman Tina Foster, and Councilwoman

Jan Pierce.

170. That despite numerous warnings of legal action, Nisswa and

Taylor continue to disregard the law and Plaintiffs rights.

I7L. That Plaintiff suffers from Post'Traumatic Stress Disorder,
Insomnia, and Anxiety with Panic Disorder which were severely

exacerbated by the actions of the defendants.


I72. Plaintiff suffered   severe emotional distress bv the actions of

Nisswa, Taylor, and Collette.

173. Plaintiff realleges and reasserts each and every averment and

statement of fact above, into each and every claim set forth below.

   CI"AIM I: FOT BIII AIIIENDMEI\W SEIZI]BE OF PLAIIUITTS

                      PERSON (42 U.S.C. $ 1983)




                                    -37-
        CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 38 of 59




174. Defendant Collette, in his individual capacity, acting under color of

law, unreasonably seized Mr. Scheffler's person from the outset, without

warrant, probable cause, arguable probable cause,                    exigent

circumstances, or any other lawful exception to the warrant requirement.

175.   That Collette did park his patrol vehicle knowingly obstructing the

free travel of Plaintiff.


176. That Collette did unlawfully park and impede and seize Plaintiff

with the intent to unlawfully impede, harass, and intenogate Plaintiff.

I77. That Collette did in fact interrogate

178. That Collette clearly stated his reason for the interrogation was

based on "curiosity".


I79. That Collette admitted that he had no lawful reason to              have

impeded and seized Plaintiff as he conceded the prior behavior he alleged

to have witnessed of the Plaintiff was in fact completely legal.

180. Defendant Collette inflicted damages upon the Plaintilf in excess of

$75,000.00, or a sum that the   jury must determine.




                                    -38-
         CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 39 of 59




181. That Taylor is the final supervisory official of Collette and has

shown a history of deliberate indifference and widespread abuse towards

hiring, training and supervising his officers.

I82. Plaintiff seeks punitive    damages.


183. Plaintiff suffered extreme emotional distress.

184. Defendant Collette manifested callous or reckless indifference, or

intentional disregard to Mr. Scheffler's clearly established right to be free

from unreasonable seizure of his person under the Fourth and
Fourteenth Amendments to the United States Constitution. for which 42

U.S.C. SS1983 and 1988 furnish remedies.


185. Plaintiff seeks damages jointly and severally, from Defendants

Nisswa (MoneD and Collette for this claim.

             CLITIM II: COMMON LI\W FATSE IMPBISONMETS

f   86. Defendant Collette, in his individual capacity, acting under color of

law, did in fact imprison Plaintiff without probable cause or legally
justifrable reason.

187. That Collette willfully, intentionally, and otherwise knew his

conduct would sewe a substantial certainty that Plaintiff would in fact

                                      39-
         CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 40 of 59




or otherwise reasonably believe that he was detained and bounded to the

area in which Collette had stopped and ultimately placed his vehicle into

park as he relinquished control of the vehicle creating a barrier as he

exited his vehicle to question Plaintiff.

f   88. That Plaintiff clearly expressed to Collette that he did not in fact

consent to the detention and demanded numerous times for Collette to

allow him legal free travel.

189. That Plaintiff lacked any reasonable means of escape without risk

of life and limb and/or violatihg clearly established law.

190. That Plaintiff had the reasonable belief that due to the fact that

both Collette and Taylor were present at the      0910412020   council session

that Collette's actions were in fact retaliatory to Plaintiff exercising his

Constitutional rights and Plaintiff reasonably believed that              if   he

attempted escape in a manner contrary to State law that Collette would

retaliate by charging him with violation of law.

191. That the detention of Plaintiff was unlawful.

L92. Defendant Collette infl.icted damages upon$he Plaintiff in excess of

$75,000.00, or a sum that the    jury must determine.


                                     -40-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 41 of 59




193. Plaintiff seeks punitive damages

I94. Plaintiff suffered   extreme emotional distress.

195. Plaintiff seeks damages from Collette.

    CLAIM m: The l)rirrcrs.Privacy Pnotection Act (18 It S.C.     g   ZI?A)

196. Defendant Taylor in his individual capacity acting under color of

law and City of Nisswa, acting und'er color of law, in fact violated
protections afforded to Plaintiff under the DPPA.

I97. That on 09/0412020, at 5:l7PM, Taylor and Nisswa did unlawfully
use their security access with the MN BCA and DPS(DVS) to invade

Plaintiffs personal information data held by his Minnesota Motor
Vehicle records

198. This data included, but was not limited to, Plaintiffs photograph,

driver identification number, name, address, and disability status.

f99. That Taylor did in fact unlawfully       access   FBI, NCIC, and CJIS
restricted data centers by using a name search.

200. That said defendants willfully obtained, accessed, acquired, and

misused the data for an improper purpose.



                                    -   4t-
        CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 42 of 59




2OI. That Plaintiff did not consent to these searches.

202. That Taylor shared the unlawfully accessed data to others.

203. That Nisswa (and Crow Wing County) has previously been sued a

number of times for unlawful access under the DPPA while Taylor was

Chief in at least Myers vAitkin County, et aI (US Dist Ct. 14-473,2014)

and Gavin v Anoka County, et aI (US Dist. Ct. 14-G15, 2014).

204. That Taylor accessed the data in retaliation to Plaintiff exercising

his Constitutionally protected rights specifically enshrined in the l"t
Amendment.

205. That the accessing this data is a crime.
                                l




206. That Nisswa, its council, and administration have been complicit in

this criminal act and has to date failed to report the unlawful access to

the BCA as agreed to and instructed by the actual "[.Jser's Agreement"

referenced in Nisswa Police Department Policies and Procedures Section

5 G).


207. That said "I-Iser Agreement" states in relevant part, "When Agency

becomes aware    that a violation has occuned, Agency will inform BCA



                                     42-
          CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 43 of 59




subject to any restrictions in applicable law." (State of Minnesota Joint

Powers Agreement Authorized Agency Par. 9.1)


208. That Nisswa and its council has done everything in their power to

coverup, deny, and lie to the public concerning this and other actionable

conduct performed by Taylor.

209. That Taylor and Nisswa were aware of the 0ll20l1 (Again adopted

in 08/2020) "policy" against unlawful         access and   willfully violated said
policy.


2lO. That Taylor and Nisswa show a deliberate disregard to the rights

and privacy of the public and specifically Plaintiff.


2lI.   That Nisswa and Taylor have a consistent disregard towards policy

and discipline of violation of policy making city policy meaningless.

2I2. Plaintiff is terrified that now Taylor and other police officers have
his private data that they will continue to retaliate against him.

2I3. Plaintiff is terrified Taylor   was, has, and is going to use the data he

breached to stalk and harass Plaintiff.

214. Plaintiff seeks at least $2,500 in liquidated damages, but in excess

for actual damages.

                                      - 43-
         CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 44 of 59




2I5. Plaintiff Defendants Taylor and Nisswa inflicted           damages upon the

Plaintiff in excess of $75,000.00,   ciif   .   strn that th8jury must determine.

216. Plaintiff suffered extreme emotional distress.

2I7   . Plaintiff seeks punitive damages.
2L8. Plaintiff seeks damages from Taylor and Nisswa                   jointly   and

severally with regard to this claim.

  CI"AIM IV: COMMON I"AW INVASION OF PRIVACY/INIBUSION

                             T'PON SECLUSION


2Ig. Plaintiffs private and restricted data was intentionally          and

without authorization was invaded by Taylor, in his individual capacity,

while acting under color of law.

220. That Taylor without any permissible purpose invaded Plaintiffs

private data including, but not limited to Plaintiffs photograph, driver

identification number, name, address, and disability status.

221. That Taylor unlawfully accessed Plaintiffs private data held

within FBI restricted databases.

222. That Plaintiff did not consent to these searches.


                                        - 44-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 45 of 59




223. That a Chief of Police Accessing Plaintiffs data which includes

what he drives and where he lives and in retaliation to Plaintiff

exercising his tst fimgndment rights is highly offensive.


224. The private data unlawfully gained was private data secured by

security clearance.

225. Plaintiff seeks punitive damages.

226. Plaintiff seeks damages for extreme emotional distress.

227. Plaintiff Defendants Taylor and Nisswa inflicted damages upon

the Plaintiff in excess of $75,000.00, or a sum that the jury must

determine.

228. Plaintiff seeks damages from Taylor with regard to this claim.

               OLIIIM V: COMMON I.AW DEFAIIATION

229. Defendant Taylor did invade Plaintiffs personal data.

23O. That Defendant Taylor did retaliate against Plaintiff for exercising

his constitutional rights.




                                    - 45-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 46 of 59




23L. Defendant Taylor spread false accusations that Plaintiff was

travelling around both Nisswa and Pequot Lakes "for months" giving the

middle finger to police officers.

232. Defendant Taylor spread this and other untruths verbally to others

including but not limited to, Nisswa Police Officers and his personal

friend Capt. Joseph Meyer of the Crow Wing County Sheriffs
Department who in turn spread the defamation to the Sheriff himself,

Scott Goddard.

233. That under infcirmation and belief, Taylor made defamatory

statements to others in writing, including, but not limited to, Nisswa

Police Officers.


234. That these false and defamatory statements were fully intended by

Taylor to smear and harm Plaintiffs reputation and to lower him in the

estimation of the community and its police.

235. That Taylor's intent was to instill hostility of the public against

Plaintiff as he has repeatedly done to others under false pretenses.

236. Defendant Taylor inflicted damages upon the Plaintiff in excess of

$75,000.00, or a sum that the   jury must determine.


                                     46-
          CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 47 of 59




237. That Plaintiff seeks Punitive damages.

238. Plaintiff seeks damages from Taylor in his individual capacity with

regard to this claim.

    CI"AIM VI: lSt     M                REIAI;IATION (42 I'.g.C. $ 1988)

239. Defendants Taylor, in his individual capacity, and Nisswa, under

color of law, acted in retaliation to Plaintiff exercising his l"t Amendment

Rights.


240. At all times in this instant suit. Plaintiff has acted in lawful and

protected conduct.


241. That speaking at Nisswa Council meetings during the public forum

is protected conduct under the lst Ansndment.

242. That     all claims made in this instant suit had the impetus of
retaliation towards Plaintiff speaking        at   Nisswa Council Meetings

during public forum.

243.   That the retaliation has manifested in Councilman              Johnson

making disparaging remarks about Plaintiff after he left a meeting, Chief

Taylor invading Plaintiffs private data, trivializing and lying about the

existence of complaints      of misconduct made to the council and city

                                      -47-
          CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 48 of 59




administration, cancelling of scheduled agenda items in retaliation for

Plaintiff continuing to express his grievances, refusing to disclose public

records     in retaliation of Plaintiffs continued exercise of his lst
Amendment, Taylor instructing his officers to treat Plaintiff in a manner

more poorly than if Plaintiff did not exercise'his    l't Amendment, Nisswa
Police retaliating in actionable conduct such as the Collette incident, and

Taylor's continued defamation of Plaintiff.

244. That such retaliatory conduct in individual instances and taken as

a whole would serve to deter a person of ordinary firmness                 from

continuing to exercise their Constitutional Rights.

245. That such conduct serves to deter the free exercise of Constitutional

rights.

246. Defendant Nisswa and Taylor inflicted damages upon the Plaintiff

in excess of $75,000.00, or a sum that the jury must determine.

247. Plaintiff seeks punitive damages.

248. Plaintiff seeks damages jointly and severally from Nisswa (MoneIIl

and Taylor with regard to this claim.

                     CI"AIM VII: MNGDPA O[I{ StAt 13.08)


                                        48
        CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 49 of 59




249. Defendant Nisswa has unlawfully withheld material data in

Plaintiffs peace of mind with rdgard to the circumstances surrounding

the Heidmann arrest and has prohibited Plaintiffs ability to express the

data to the public and in grievance to the City of Nisswa otherwise

interfering   in   Plaintiffs civic duty to remain vigilant with his
government and his social contract with his fellow citizens.

250. That Taylor admitted to Plaintiff that he was the Responsible

Authority Designee for data requests concerning the police department.

251.   In the same conversation, Taylor expressed hostility          towards

Plaintiffs inquiry towards public data stating that he would not release

lawfully mandated data if he felt "bogged down" by such requests.

252. On 09/0812020, among other requests, Plaintiff made an MNGDPA

demand    to the Nisswa Clerk and Taylor as responsible authorities
stating, "...please disclose the body cam, squad camera, or any other note,

report, or recording held by the City of Nisswa involved in the arrest of

Mayor Heidmann and the stop of the individuals which was the

underlying cause of his intervention. Please disclose the recording

system used by your patrol vehicles and body cameras such as ICOP etc.".




                                     -49-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 50 of 59




253. To date, Nisswa and Taylor have nor released a shred of data

demanded.


254. That Nisswa and the Nisswa Police are not the charging or

prosecuting authority in the Heidmann arrest.


255. On LOlO2l2O20, Plaintiff received an email from Nisswa's City

Administrator Jenny Max stating, "Nisswa Police Department uses

WatchGuard for its recording system. Your request for documentation

involving the anest of Mayor Heidmann has been forwarded to the City

Prosecutor for review. 1010212020 Update: We have attempted to refer

this request to     prosecution   to   understand active investigation
prohibitions to data requests that might apply, but no court file appears

open yet, so no active prosecution as we understand     it. Once there is, if
there is, we will complete that communication and then attempt to

complete the answer to this data request as best we can."

256. Crow Wing County Court records concerning State v. Heidmann

Case No. 18-CR'20'2969 clearly show that charges were filed O9lO2l202O.




                                   -50-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 51 of 59




 257. That Plaintiff has been thwarted and stalled by Councilman John

Ryan's brother Crow Wing County Attorney Don Ryan in requests made

directly to his office as prosecutor of the case.

258. Don Ryan has assured Plaintiff numerous times he would respond

to the demand and not once exercised the courtesy and legal obligation to

respond.


259. That Nisswa and Taylor have not responded in compliance with MN

Stat. 13.03, Subd.   3.


260. That the bodycam footage held by Nisswa is not "investigatory

data" as they are not actively engaged in or ever will'be engaged in

investigating the Heidmann matter nor are they the prosecuting agency

or charging agency.

26I. That Taylor   has already released a material portion of the bodycam

footage Plaintiff demanded making the data de facto public and not

protected as "investigatory data"         to maintain the integrity of or
jeopardize a prosecution.

262. That the police report was already released to the media prior to

September 1"t, 2020.


                                    -51   -
         CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 52 of 59




2G3.   That all data demanded by Plaintiff as applied under MN Stat.

13.82, subd. 2,3, and 6     is unambiguously public data which was not
released by Nisswa.


2G4. That Nisswa has record of the Citation issued to Heidmann which

otherwise is not protected data as it was evidence presented to the Court

on 09/0212020.

265. That under information and belief that Nisswa, its council, and

Taylor are maliciously and unlawfully withholding and concealing the

data so as to interfere with Heidmann's mayoral election campaign.

266. That Taylor's actions constitute a crime under MN Stat. f 3.09.

267   . Plaintiff seeks compensatory damages.
268. Plaintiff seeks exemplary damages in the amount of $15,000.

269. Plaintiff seeks mandamus relief         in mandating the release of the
above'mentioned data per Minn. Stat. 513.08 subd. 4.

270. Plaintiff seeks nominal, special, general, and exemplary damages

from Nisswa with regard to this claim.




                                       52'
        CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 53 of 59




   CI,AIMVItr:      4th   M             T'NI,AWT'TIL SEARCII (42 U.S.C. g

                                        rgar)

271. Defendant Taylor, in his individual capacity, and Nisswa, acting

under color of law, unreasonably searched Plaintiffs private and

protected data from the outset, without warrant, probable cause,

arguable probable cause, exigent circumstances, or any other lawful

exception to the warrant requirement.

272. Defendants Taylor and Nisswa, under color of law, acted in

retaliation to Plaintiff exercising his l"t Amendment Rights.

273. At all times in this instant suit. Plaintiff has acted in lawful and

protected conduct.


274. That Taylor violated the DPPA and other data as addressed in

Claim   III   by his unlawful search.

275. That Plaintiff had committed no unlawful act and Taylor had no

other reasonable purpose to search Plaintiffs private data.

276. Defendant Nisswa and Taylor inflicted damages upon the Plaintiff

in excess of $75,000.00, or a sum that the jury must determine.

277. Plaintiff seeks punitive damages.

                                        53-
        CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 54 of 59




278. Plaintiff seeks damages jointly and severally from Nisswa (MoneIIl

and Taylor with regard to this claim.

                                CI"AIM IX:

    MONEITAI{D MTTMCIPAL LHBITITY TOWARIYS NISSIIA

                            (cr4rlr6   r, vr,   \4D

279. That following the failed removal of Taylor in 2013, Nisswa by

pattern and practice has allowed the police full reign to run riot by

failing to hold Taylor accountable for gross violations of the public and

the public trust which culminated in his and his officey's actions against

Plaintiff.

280. That Nisswa has rofused to dictate, establish, or enforce policy

making   it meaningless   and void and rather has endeavored to lie,

mislead, and conceal gross violations towards the public and Plaintiff by

the police and Taylor.

281. That Nisswa has shown a deliberate indifference to the

misconduct of Taylor.




                                     - 54-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 55 of 59




282. That Nisswa has been grossly negligent in the hiring, training,

and disciplining of Taylor and by proxy the rest of the department

under his supervision.

283. That Nisswa operates under a de facto policy of tacit approval of

the misconduct of Taylor and subsequently Taylor extends that policy to

his officers with regard to abuses against the public and public trust.

284. That Nisswa has consistently covered for and failed to adequately

discipline Taylor as evidenced by the absurdly common and consistent

gross misconduct exhibited by its officers under the "leadership" of

Taylor as a Police Chief while leaving him in a leadership position.

285. That Taylor has clearly established a persistent pattern and

pervasive custom and culture of officer misconduct which Nisswa shows

a deliberate indifference to.


286. That this reckless disregard towards the rights and safety of the

public have manifested within a Police Department of merely six

officers expressed in at least the incidents of, Sergeant Rothwell

appearing drunk numerous times on duty and carrying a firearm with

the city and Taylor failing to enforce DWI laws against his fellow



                                     DD'
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 56 of 59




officers despite operating a Nisswa patrol vehicle (Rothwell in one of the

incidents tested at .I7 BAC); Officer Lasher quitting the department

due to the dysfunction and gaining employment with Crow Wing

Countyi Taylor violating MN Stat. 609.36 (Adultery); Officer Boelter

committing numerous incidents of sexual impropriety while on'duty

and the city covered   it up by claiming discipline over using a city cell
phone for personal use (Taylor later publicly stated Boelter was a

"valuable asset to the community" upon Boelter's resignation);

Countless complaints by city employees and citizens of intimidation and

bullying by Taylor which Nisswa chose to cover-upi Sexual misconduct

with a disabled womani Conning other police and cities into liability

due to Tayloy's inability to do his own job leading to lawsuits against

other cities and police offrcers as exhibited in Christensen v KIang(US

Dist. Crt. 20'cv-00565,2020); Taylor's suspension in 2013, numerous

DPPA violations resulting in multiple suits, and of course the conduct

Plaintiff experienced by the department.

287. That as evinced with the Rothwell incident and the failure to hold

Rothwell criminally accountable as Taylor would any other citizen,

Taylor is uninterested in holding his officers accountable for misconduct


                                     -56-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 57 of 59




to any degree which would be a deterrent as his responses are not in the

best interests of the public, but rather in response to his own public

scrutiny.

288. That Taylor has shown a pattern of bullying, double standards'

with regard to public safety and arrests, and invasions of privacy that

Nisswa refuses to discipline him filr or even acknowledge as shown in

their consistent pattern of lying to the public about their Police

Department's and Taylor's misconduct and dysfunction as stated supra.

289. That Nisswa exercises a persistent willful blindness over the

actions of the police department and Taylor as evinced in their lack of

knowledge of the particulars of many circumstances surrounding the

department and their hostility towards Mayor Fred Heidmann's

pursuit, persistence, and insistence to simply look into finding a third

party to investigate the publicly declared and the covered'up

misconduct of Taylor and the department from 2013 to the present.

2gO. Since 2013, Nisswa has conceded any      will to discipline Taylor or

hotd him accountable to any policy with particular emphasis to broken

policies Nisswa was made aware of by Plaintiff.




                                     57-
       CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 58 of 59




291. In its failures, Defendant Nisswa has been deliberately indifferent

to the rights of citizens, and these failures and policies are the moving

force behind, and direct and proximate cause of, the constitutional

violations suffered by Plaintiff as alleged herein.

292. As a direct result of Defendant Nisswa's failures and policies as

described herein, Plaintiff suffered damages including severe emotional

distress, loss of liberty, fear, apprehension, concern for Plaintiffs own

safety, and harm to his reputation in the community.

293. Plaintiff seeks nominal, special, general, and emotional distress

damages, from Nisswa.


                            PRAYER FORRFJIIET'


Wherefore, Plaintiff prays for the following relief,

A.    Judgment against the Defendants jointly and severallyi

B.    Compensatory damages against         the Defendants, in excess of

$75,000.00, or such sum as a jury may awardi

C.    Punitive damages against the Defendants, in excess of $75,000.00,

or such sum as a jury may awardi



                                     58-
          CASE 0:20-cv-02234-PJS-LIB Doc. 1 Filed 10/27/20 Page 59 of 59




D.   Reasonable attornev feesi


E.    Costs and disbursementsi


F.   Preverdict interesti

G.    Mandamus Relief;

H.   Prejudgment interesti

I.   Trial by juryi and

J. All other legal, declaratory, or equitable relief appropriate under
the circumstances.

                               DECLARATION

In accordance with 28 U.S.C. 51746, in Crow Wing County, Minnesota, I,

Troy K. Scheffler, declare under penalty of perjury, that the above-stated

averments of fact, after diligent inquiry, are true to the best of my present

knowledge, and that identification of discrete claims and citations to

sources of law are furnished to me for ease of identification of each of my

claims.

Date: LOl26l2O2O

                                             26359 Shandy   Trl
                                             Merrifield, MN 56465

                                      -59-
